Citation Nr: 1314426	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-04 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1943 to October 1945.  The Veteran died in January 2009, and the Appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Appellant was scheduled for a hearing before the Board; however, in May 2012 she withdrew her request for a hearing. 

In October 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The claim has now been returned to the Board for appellate disposition. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2009 from aspiration pneumonia and multiple cerebral vascular accidents with acute renal failure and hypertension listed as other significant conditions.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), residuals of frostbite to the left foot with excision of asteoma of toe nail, right thumb strain, and residuals of a gunshot wound to the left side of the buttocks.

3.  The objective and competent medical evidence of record preponderates against a finding that a disorder shown in service or that a service-connected disability caused or contributed materially to producing or accelerating the Veteran's death, nor was his aspiration pneumonia, multiple cerebral vascular accidents, acute renal failure, or hypertension incurred in or aggravated by his active military service. 


CONCLUSION OF LAW

A disorder incurred in or aggravated by service, or a service-connected disability, did not cause or substantially or materially contribute to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file as well as the Veteran's Virtual VA electronic record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Appellant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

Here, the RO sent correspondence in March 2009 that specifically notified the Appellant of the information required to comply with the VCAA and with the requirements indicated in Hupp, supra.  The letter also provided the Appellant with information concerning the effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of her claim in the May 2009 rating decision.  Accordingly, VA has no outstanding duty to inform the Appellant that any additional information or evidence is needed.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's personnel records and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to make an attempt to obtain these records.  The Board notes that while the Veteran's military entrance and separation examinations are of record, the Veteran's remaining service treatment records (STRs) are not.  In April 2004 and May 2009 statements, the National Personnel Records Center (NPRC) determined that the Veteran's remaining STRs could not be located due to the 1973 fire at the NPRC facility.  The NPRC also indicated that the Veteran's separation document provided more information than the NPRC would be able to reconstruct, and thus a NA Form 13038, Certification of Military Service, was not necessary to reconstruct the Veteran's military service.  The Appellant was aware of the lack of STRs, as she submitted the NPRC letters to the RO.  In response to the NPRC letters, the Appellant did not submit any of her own copies of the Veteran's STRs.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  
  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that a VA medical opinion was obtained in March 2013, the results of which have been included in the claims file for review.  The medical opinion involved a review of the claims file, and was supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinion is adequate for deciding the claim on the merits.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Appellant's claim.

The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Board is also satisfied as to substantial compliance with its October 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Appellant a notice letter and providing her with the appropriate release form (VA Form 21-4142) to obtain the Veteran's confidential records from his private physician.  Letters were sent to the Appellant in November 2012 and December 2012, and the Appellant responded with the appropriate form.  In response, the Veteran's private treatment records were then obtained and associated with the claims file.  The remand also included obtaining a VA medical opinion, which was provided in March 2013.  Finally, the AMC was directed to readjudicate the claim, which was accomplished in the March 2013 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

No further notice or assistance is required to fulfill VA's duty to assist the Appellant in the development of the claim herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  Under these circumstances, the Board finds that the Appellant is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.

II.  Analysis

The Appellant seeks service connection for the cause of the Veteran's death.  The law provides compensation benefits for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310. 

In order for service connection for the cause of a Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4). 

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  
Service connection for certain chronic diseases, including cardiovascular-renal disease (which also includes hypertension), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, a disorder that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310(b).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At the time of the Veteran's death, he was service-connected for PTSD, residuals of frostbite to the left foot with excision of asteoma of toe nail, right thumb strain, and residuals of a gunshot wound to the left side of the buttocks.  The Appellant asserts that the Veteran's death, specifically his multiple cerebral vascular accidents, was the result of his service-connected PTSD.  

Here, in regards to an in-service incurrence, as previously stated, the Veteran's STRs have been destroyed.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between the current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The Board notes that the Veteran's DD-214 documents that he received the Purple Heart award during his active military service, and thus he is presumed to have engaged in combat military service.  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) does not establish service connection for a combat Veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service (provides a factual basis upon which a determination could be made that a particular disease or injury was incurred in or aggravated by service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  Nevertheless, in the instant case, there has been no assertion that the disabilities that caused or contributed to the Veteran's death were due to injuries or diseases incurred during combat operations in service.  

The Board notes that the Veteran's military entrance and separation examinations are of record.  Neither examination documents aspiration pneumonia, multiple cerebral vascular accidents, acute renal failure, hypertension, or their associated symptoms.  The Veteran's blood pressure at his military separation examination in October 1945 was 114 (systolic) over 74 (diastolic).  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominatnly 160 mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  The examination was silent with respect to any findings of hypertension.  With the exception of a shrapnel wound to the buttocks, left foot bone infection and chronic right thumb strain, no abnormalities were otherwise observed.  The Veteran's active military service ended in December 1945.

The Board has thoroughly reviewed the remaining evidence of record.  In pertinent part, the Veteran was afforded a VA examination in October 2003.  He told the VA examiner that he suffered from his first cerebral vascular accident (stroke) in March 2000, in which he experienced significant residuals, to include difficulty swallowing, right side paralysis, and speech problems.  However, no etiological opinion was provided.  Private medical records dated in September 2008 demonstrate that the Veteran suffered from a second stroke that month involving the right anterior cerebral artery.  This second stroke resulted in the Veteran becoming primarily bedbound and he was placed in a nursing home.  

VA treatment records dated in January 2009, the month of the Veteran's death, document that the Veteran had a history of multiple cerebral vascular accidents.  The record documents that the Veteran was previously on hospice and came into VA with shortness of breath.  He was found to have aspiration pneumonia based on X-ray findings, and was admitted to the hospital.  The Veteran was given a poor prognosis during this hospitalization and was provided comfort care.  He was diagnosed with an altered mental status secondary to multiple cerebrovascular accidents, which the VA physicians found was the Veteran's baseline.  Due to his multiple cerebrovascular accidents, the Veteran then developed and was diagnosed with aspiration pneumonia, acute renal failure, and anemia.  

According to the Veteran's death certificate, the Veteran died in January 2009 at the VA facility.  An autopsy was not performed.  The immediate cause of death was documented as aspiration pneumonia and multiple cerebral vascular accidents with acute renal failure and hypertension listed as other significant conditions.  

Due in pertinent part to the missing STRs and to assist the Appellant in her claim, the Board remanded the Appellant's claim to the AMC to obtain a VA medical opinion to determine if the Veteran's death was the result of his military service, to include his service-connected PTSD.  

A VA medical opinion was obtained in March 2013.  A VA physician reviewed the Veteran's claims file, the Veteran's VA medical records, and the medical literature.  Initially, the VA physician noted that the Veteran was service-connected for PTSD, cold injury residuals, scars, and loss of motion of his thumb during his lifetime.  The physician also acknowledged the causes of the Veteran's death, as shown on his death certificate.  The physician then found that the claimed disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event , or illness.  The physician also found that the claimed disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disabilities.  The physician concluded that the Veteran's immediate cause of death was respiratory failure due to the overwhelming aspiration pneumonia due to the inability to protect his airway due to a stroke.  In contrast to what was previously reported, after reviewing the VA treatment records, the physician determined that the Veteran actually suffered from a stroke in March 2001.  The stroke involved the left middle cerebral artery, and did result in the residuals previously described by the Veteran.  

The physician found that the proximate cause of the Veteran's death was two strokes involving the left middle cerebral artery in 2001 and the right anterior cerebral artery in 2008, which lead to massive loss of function.  The physician determined that both of the Veteran's strokes were ischemic strokes, which are caused by a blockage of the artery, which is due to plaque, which occurs as a normal part of aging.  The physician found that the weight of all available medical literature does not tie the Veteran's ischemic strokes to any of his service-connected disabilities or to his active military service.  The physician stated that the Veteran served in 1945 and did not develop a stroke until March 2001, which was over fifty-five years after his military service.  The physician indicated that this timeline was too long to be etiologically significant.  

Similarly, based on the above rationale, the VA physician then found that it was less likely that the Veteran's death was proximately due to or aggravated by his service-connected disabilities.  Further, based on the above rationale, the physician determined that it was less likely as not that the Veteran's service-connected disabilities contributed substantially or materially to his death.  The physician pointed out that the Veteran was 83 years old when he died.  In this regard, the physician cited to the Gompertz calculation of life expectancy, which lists the average life expectancy in the United States at 77.6 years of age.  The physician also indicated that the weight of the medical literature suggests that ischemic strokes are common in men after age 75, which was the case with the Veteran.  The physician based this evidence on articles from the Harvard Health Letter.  Thus, in summary, the VA physician found that it was less likely than not that the Veteran's two strokes were related to his service-connected disabilities or military service.

Thus, the only medical opinion of record weighs against the Appellant's claim.  As discussed above, the VA physician reviewed the claims file prior to providing the medical opinion and provided a supporting, detailed rationale for the medical opinion.  The Board finds that this opinion is of high probative value.  Importantly, there are no medical opinions or treatment records to the contrary.  As such, the probative, competent medical evidence is against the claim.  

The Board recognizes that the Veteran's representative has referenced publications submitted by the Appellant indicating the persons with PTSD are at an increased risk for cardiovascular disease, including coronary artery heart disease and possibly stroke.  Nevertheless, as these publications do not specifically address the disabilities that caused the Veteran's death or provide a link between his death and any in-service injury or disease or his service-connected disabilities, the publications have minimal probative value and are outweighed by the highly probative March 2013 VA opinion where the examiner had a thorough knowledge of the Veteran's medical history and the disabilities that lead to his death.  

The Board further notes that, during the Veteran's lifetime, a June 2004 rating decision considered and denied the Veteran's claim of entitlement to service connection for residuals of a cerebrovascular accident (stroke).  The RO found that the stroke was not related to the Veteran's active military service, as there was no pertinent evidence in the Veteran's available personnel and service records and there were no positive medical nexus opinion of record.

Therefore, based on all of the evidence of record, the Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by service, either caused or contributed substantially or materially to the Veteran's death.  The evidence of record also does not show that the Veteran's service-connected disabilities contributed substantially or materially in causing his death.

Regarding the hypertension diagnosis in particular, since there is no indication of hypertension within the one-year presumptive period after the Veteran's active military service ended in 1945, the appeal is not entitled to application of the special presumptive provisions that might otherwise warrant granting the service connection claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran's military separation examination did not document high blood pressure or hypertension.  The first in-service or post-service medical evidence of hypertension was in September 2002 VA medical records, which document a history of hypertension.  Based on a review of the Veteran's VA records, the March 2013 VA physician determined that the Veteran was first diagnosed as hypertensive in 1996.  This intervening lapse between the Veteran's separation from the active military service in 1945 and the first documented manifestation of this claimed disorder in 1996 is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  Therefore, the evidence of record does not establish that the Veteran has experienced continuous hypertension symptoms, or even high blood pressure symptoms, since his active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder" to warrant a finding that hypertension was incurred in service based on continuity of symptomatology.  38 C.F.R. § 3.303.  

In making this decision, the Board has also considered the Appellant's lay statements.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Appellant is competent to report the Veteran's pertinent symptomatology since his active military service, as she observed these symptoms during their marriage.  However, she is not competent to directly link the Veteran's death to his active military service, or to a service-connected disability, as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Appellant's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple disorder, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, while the Board is sympathetic with the Appellant's loss of her husband and acknowledged the Veteran's combat service, there is a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996); see Winsett v. West, 11 Vet. App. 420, 424 (1998), aff'd, 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000).  In the instant case, there is simply no competent medical evidence demonstrating a nexus between any in-service injury or disease and the disabilities that caused and/or substantially or materially contributed to the Veteran's death.  Further, there is no competent medical evidence that provides a nexus between the Veteran's service-connected disabilities and his death.  

In conclusion, a preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


